DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are currently pending and under consideration on the merits.

Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicant is reminded of the duty to disclose information material to patentability as set forth in 37 CFR 1.56 and M.P.E.P. § 2001-2002.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites two different bacterial medium compositions, the first in step (a) and the second in step (b). However, claim 1 at lines 4 and 10 recites “ the bacterial medium” which blurs the metes and bounds of the claim as this could either be referring the bacterial medium of step (a) or the bacterial medium of step (b). Correction is required.
Claim 1 recites aerobic culture conditions, but then also cites an oxygen concentration range of 0-25%, which blurs the metes and bounds of the claim as zero oxygen is reasonably construed as “anoxic” and so the scope of the claim conflicts with itself as it simultaneously requires a non-zero oxygen concentration (i.e. aerobic) and zero oxygen. These two interpretations of the claim scope are mutually exclusive, and so correction is required.
In so much that claims 2-10 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. (Metabolic Engineering (2009), 11, 192-198; Reference U) in view of Tan et al. (Ann Microbiol (2012), 62, 1427-1435; Reference V), the Millipore Sigma article entitled “Water for Microbiological Media” (internet article (2018), 3 pages; Reference W), and Ukkonen (2014, dissertation, 84 pages Reference X) as evidenced by Spalding et al. (Plant Physiol (1983), 73, 273-276; Reference U2), and the encyclopedia entry to “atmosphere” (2008, In Philip's Encyclopedia; Reference V2).
This rejection addresses the embodiments of zero added magnesium, zero added manganese, zero added calcium, and zero added lactose for claim 1. For this rejection addresses the embodiment of atmospheric/ambient concentrations of about 0.04% CO2 as evidenced by Spalding (see the Abstract) and about 21% O2 as evidenced by “atmosphere” (see the 1st page) for claim 2 and the aerobic conditions of claim 1.
Zha teaches a method for maximizing malonyl-CoA production in a recombinant E. coli bacterial culture overexpressing acetyl-CoA carboxylase (Acc) or β-ketoacyl-acyl carrier protein synthase II (KASII or fabF), the method comprising (a) preparing a bacterial inoculum by culturing a bacterial colony in a bacterial medium at from 37°C overnight under aerobic conditions, wherein the culture medium comprises LB supplemented 2% glucose (Abstract and the paragraph spanning p193-194; also Table 1 for E. coli strains and Table 2 for malonyl-CoA expression), reading in-part on claim 1 and 10, the embodiment of atmospheric carbon dioxide and oxygen concentrations for claim 2, the LB medium of claim 3, and the E. coli of claim 4. Zha teaches inducing recombinant protein expression by adding IPTG and that the plasmids rely on an inducible lac operon (i.e. isopropyl β-d-1-thiogalactopyranoside, paragraph spanning p193-194; Table 1, noting the BL21 (DE3) strain which was transformed to express Acc or FabF comprise a lac inducible promoter “lacUV5-t7 gene”), reading in-part on claim 5. Zha teaches utilizing the recombinant E. coli to produce phloroglucinol, and obtaining and quantifying said phloroglucinol from cell-free supernatants (paragraph spanning p193-194), reading on claims 7 and 8.
Regarding claim 1, Zha does not teach a culture media composition comprising a pH of about 7. Regarding claim 1, Zha is silent if the cultures are grown aerobically. Regarding claim 1, Zha does not teach a culture media composition comprising purified water. Regarding claim 1, Zha does not teach a glucose concentration of 5-1000 mM. Regarding claim 2, Zha is silent regarding any carbon dioxide or oxygen concentrations. Regarding claim 5, Zha does not teach a second culture medium not comprising IPTG. Regarding claim 6, Zha does not teach a second culture medium not comprising glucose.
Tan teaches methods of culturing recombinant E. coli and producing recombinant interferon α2β, the method comprising a LB culture medium at a pH of about 7 and 5.5 g/L glucose as optimal for protein production (equating to about 30.5 mM glucose) (p1429, subheading “Medium and induction”), reading on the pH and glucose of claim 1. Tan teaches inducing recombinant protein expression containing a lac inducible promoter with either lactose or IPTG (p1429, subheading “Fermentations”), reading on claim 5. Tan teaches that lactose in the culture medium can be used as a carbon source for cell metabolism (p1433, left column, sentence starting “In the case of lactose…” through the end of that paragraph), reading on claim 6. Tan teaches a modified culture medium lacking glucose and comprising lactose to induce recombinant protein expression (i.e. modified Kotik medium, p1429, subheading “Medium and induction”), reading on claim 6.
The Millipore Sigma article teaches that as 99% of culture media generally comprises water, water quality is critical when preparing and using microbiological media (2nd page, 1st three paragraphs), reading on claim 1. The Millipore Sigma article teaches that purified water may be prepared by a combination of technologies such as activated carbon, reverse osmosis, electrodeionization, and micron filtration and that the purified water should be free of chlorine or a related oxidant, possess a resistivity greater than 5 MΩ.cm, possess a low microbial count, and low organic content less than 30 ppb or µg/L (2nd page, paragraph starting “Water quality defined as…” through “… or µg/L”), reading on claim 1. 
Ukkonen teaches that oxygen availability is a key environmental factor contributing to the success of recombinant protein expression (p16, paragraph starting “Besides medium composition…”), reading on the aerobic conditions of claim 1. Ukkonen teaches cultivating E. coli BL21(DE3)pLysS in LB medium on orbital shakers (e.g. under ambient air conditions) (subheadings 3.1 and 3.3 on p39-40), and is capable of achieving cell densities of about OD600 = 20-40 under moderately high aeration conditions and is capable of producing the recombinant protein MFE2 (i.e. peroxisomal multifunctional enzyme type 2) (KLa. the volumetric gas-liquid mass transfer coefficient, equal to 150-200 h-1) (Fig. 1 and the paragraph spanning p43-44), reading on claim 1 and reading on claim 2 as evidenced by Spalding and “atmosphere”.
Regarding the pH of claim 1, it would have been obvious before the invention was filed to formulate the culture media of Zha at the pH of about 7 as taught by Tan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zha and Tan are directed towards methods of culturing E. coli in LB culture medium and towards methods of producing recombinantly expressed proteins in E. coli. The skilled artisan would have been motivated to do so because Tan teaches that a pH of about 7 is optimal for protein production.
Regarding the purified water of claim 1, it would have been obvious before the invention was filed to further purify the water of Zha prior to formulating the aqueous culture media of Zha in view of the Millipore Sigma article. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Zha teaches an aqueous culture media, and the because the Millipore Sigma article teaches representative examples of technology to purify water and teaches the relevant properties to discern of the water has been successfully purified. The skilled artisan would have been motivated to do so because the Millipore Sigma article teaches that water quality is critical when preparing and using microbiological media, and so purifying Zha’s water prior to formulating the aqueous culture media of Zha would predictably improve said culture media by removing the various contaminants present in water as taught by the Millipore Sigma article.
Regarding the glucose concentration range of claim 1, it would have been obvious before the invention was filed to substitute the 5.5 g/L (i.e. about 30.5 mM) glucose concentration of Tan for the 2% glucose of Zha in Zha’s culture medium. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zha and Tan are directed towards methods of culturing E. coli and towards methods of producing recombinantly expressed proteins in E. coli. The skilled artisan would have been motivated to do so because Tan teaches that 5.5 g/L glucose is optimal for protein production.
Regarding the aerobic conditions of claim 1 and the embodiment of ambient CO2 and O2 concentrations of claim 2, it would have been obvious before the invention was filed to substitute the unspecified culture conditions with respect to oxygen of Zha with the aerobic culture methods of Ukkonen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zha and Ukkonen are directed towards culturing of similar E. coli strains having the (BL21)(DE3) phenotype, are both directed towards LB medium, and are both directed towards methods of producing recombinant proteins by culturing E. coli. The skilled artisan would have been motivated to do so because Ukkonen teaches that oxygen availability is a key environmental factor contributing to the success of recombinant protein expression and because Ukkonen teaches that aerobic culturing conditions generates high cell densities of OD600=20-40 for E. coli (BL21)(DE3) pLysS , and so culturing Zha’s E. coli under aerobic conditions would likely improve upon Zha’s culture conditions and methods of producing recombinant proteins and methods of increasing malonyl-CoA production in bacterial culture by increasing the cell density of the E. coli.
Regarding claim 5, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the IPTG of Zha with the lactose of Tan because IPTG and lactose are both explicitly taught as being useful for THE SAME PURPOSE as inducers of protein expression systems in recombinant E. coli wherein said systems comprise a lac inducible promoter. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claim 6, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the glucose of Zha with the lactose of Tan because glucose and lactose are both explicitly taught as being useful for THE SAME PURPOSE as carbon sources in methods of culturing recombinant E. coli. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zha, Tan, the Millipore Sigma article, and Ukkonen as applied to claim 1 above, and further in view of Choi and Lee (Biotechnol Bioeng (1999), 62, 546-553; Reference W2)
The teachings of Zha, Tan, the Millipore Sigma article, and Ukkonen are relied upon as set forth above.
Regarding claim 9 and that embodiment of claim 7, Zha, Tan, the Millipore Sigma article, and Ukkonen do not teach a product that remains in the cytosol/cytoplasm and freezing the cells.
Choi and Lee teach methods of producing polyhydroxybutyrate (PHB) from recombinant E. coli (Abstract and “Microorganisms and Culture Conditions” on p547). Choi and Lee teach PHB accumulates intracellularly and that PHB its copolymers are useful to make can be used to make various biodegradable products including films, coated paper and board, compost bags, disposable food service-ware, and molded products such as bottles and razors (1st paragraph of the Introduction on p546), reading on claims 7 and 9. Choi and Lee teach freezing the cells at -70°C prior to methods of recovering the PHB from the cells (“Production and Storage or Biomass Containing P(3HB)), reading on claims 7 and 9. Choi and Lee teaches about 91.4% purity and 90.35% yield of PHB from the E. coli cells by treating the cells with NaOH (sodium hydroxide) (Table I), reading on claims 7 and 9. Choi and Lee teach similar purities and yields of PHB when extracted from frozen E. coli cells and unfrozen E. coli cells (See Fig. 2 and Fig. 6 respectively), reading on claims 7 and 9.
Regarding claims 7 and 9, it would have been obvious before the invention was filed to substitute the secreted/extracellular phloroglucinol product for the intracellular PHB of Choi and Lee in Zha’s methods of maximizing malonyl-CoA production in recombinant E. coli. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zha and Choi and Lee are directed towards methods of maximizing malonyl-CoA production in recombinant E. coli such as to produce a cellular product. The skilled artisan would have been motivated to do so because Choi and Lee teach that PHB is a particularly desirable product as a starting material as it is biodegradable and can be used to make various biodegradable products including films, coated paper and board, compost bags, disposable food service-ware, and molded products such as bottles and razors, and so the substitution would predictably improve upon Zha’s methods to make PHB.
Regarding the freezing of the cells of claim 9, it would have been obvious before the invention was filed to substitute the secreted/extracellular phloroglucinol product for the PHB of Choi and Lee in Zha’s methods of maximizing malonyl-CoA production in recombinant E. coli and then further freeze the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Zha and Choi and Lee are directed towards methods of maximizing malonyl-CoA production in recombinant E. coli such as to produce a cellular product, and because Choi and Lee teach similar yields and purities of PHB extracted from frozen cells as compared to non-frozen cells. The skilled artisan would have been motivated to do so because storing Zha’s E. coli cells at freezing temperatures would be predictably advantageous for the long-term storage of said cells prior to the extraction of PHB.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653